BARNES, J.
This is a suit in equity to enjoin defendant, the tax collector of Yavapai county, from collecting a tax assessed against plaintiffs. They allege that, within the time prescribed by law, the assessor of said county called upon plaintiffs for a sworn list of their property subject toJ taxation, as required by law; that plaintiffs, in compliance with the assessor’s demand, furnished him with a list of their property, containing a full and complete statement of all the prop*345erty, both, real and personal, owned or possessed by them as partners, in said county, and subject to taxation therein, which list and statement was duly sworn to, as required by law; that said assessor accepted said sworn list and statement without objection, and without intimation that he was not satisfied with its correctness, and by his action caused plaintiffs to believe the said assessor was fully satisfied with the correctness of said list and statement, and that their property would be listed and assessed by him in accordance therewith; that said assessor afterwards, without any notice to them, and without their knowledge, set down upon the assessment roll and assessed to them double the quantity of personal property contained in said sworn list and. statement; that plaintiffs did not own or possess said property so added by said assessor; that plaintiffs had no knowledge or information that said assessor had so added to the quantity of personal property contained in said sworn list and statement, until the time the board of equalization of that year was about to adjourn; that, within the time required by law, the plaintiffs^ tendered and paid! to the tax collector of said county, the taxes due upon all the property so given in said sworn list and statement, including all the real estate belonging to plaintiffs, as partners; that said tax collector claimed that there was still due and owing from plantiffs the taxes due upon the quantity of property so added to the property contained in said sworn list, by said assessor; that said tax collector threatens and is about to advertise and sell plaintiff’s real property, upon which they have duly paid the taxes, or enough thereof to pay the taxes on the property so added by the assessor; that said last-mentioned taxes are illegal and void; that, if said tax collector is permitted to advertise and sell said real estate, it will cast a cloud upon plaintiff’s title, —and plaintiffs ask the decree of the court that said taxes upon said property, so added by said assessor, be declared illegal and void, and that said tax collector be enjoined and restrained from the collection thereof.
To plaintiffs’ complaint the defendant filed a general demurrer, which demurrer the court sustained. The plaintiffs *346appeal to this court from the order aud judgment of the court below, sustaining defendant’s demurrer to plaintiffs’ complaint.
The question which meets us at the threshold in considering this case, is this: Does the complaint show any ground for equitable relief? If it appear that a party has an adequate remedy at law, he must go there, and the jurisdiction of a court of equity fails. By section 2021, Comp. Laws, it is provided that the supervisors of the county shall sit, in July of each year,'as a board of equalization of taxes, and provides that they shall have power to hear all complaints, etc., may change and correct any valuation, either by adding thereto or deducting therefrom, etc. This section gives ample remedy to any aggrieved tax-payer. To that tribunal they should resort rather than to invoke the extraordinary remedy of injunction. No good reason is alleged for seeking this remedy. It is alleged that the assessor received the sworn list of plaintiffs, and made no objection thereto, and afterwards assessed them at a higher rate, and added additional property, without notifying them thereof, and they say they had no knowledge of it until the board was about to adjourn. It was then ample time to have made their complaint. They are, however, charged with a knowledge of the assessment roll required by law to be completed by the third Monday in June in each year, (Comp. Laws, § 2020,) and then they would have ascertained the fact, and they could then have sought to have had the assessment righted by the tribunal constituted by the law for that purpose. By their own laches they cannot be heard to lay the foundation for the jurisdiction of a court of equity.
For these reasons, the judgment of the court sustaining the demurrer is affirmed. It is not necessary to consider other questions raised as this disposes of the case.
Wright, C. J., and Porter J., concur.